NO. 07-02-0068-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                   JUNE 21, 2002

                        ______________________________


             MANUEL DIAZ D/B/A M.D. STEEL ERECTORS, APPELLANT

                                          V.

                 LHG GENERAL CONTRACTORS, INC., APPELLEE


                      _________________________________

       FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

             NO. 2001-591,301; HONORABLE PAULA LANEHART, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      On June 19, 2002, the appellant filed Appellant’s Motion for Voluntary Dismissal

averring that he no longer wished to pursue the appeal and that the appeal should be

dismissed.


      Without passing on the merits of the case, the Appellant’s Motion for Voluntary

Dismissal is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.1(a)(1). No

order pertaining to costs is hereby made as all costs have been paid. Having dismissed
the appeal at the appellant’s request and because the appellee is not opposed to such a

request, no motion for rehearing will be entertained and our mandate will issue forthwith.




                                                Phil Johnson
                                                  Justice



Do not publish.




                                            2